Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 04/26/2022 was filed after the mailing date of the non-final rejection on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 04/22/2022 is acknowledged. Claims 2, 4, 19, 20, and 22 have been canceled, claims 18, 21, and 23-43, and new claim 46 has been added. Claims 1, 3, 5-17, and 44-46 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments, arguments, and affidavit filed on 04/22/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, new claim is hereby included in the rejections and the rejections are modified based on the new claim. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-17, and 44-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berl (US 2012/0088829 A1).
Berl teaches stabilized aqueous formulations comprising at least 5% by weight (50 mg/mL) of bioactive including ubiquinol ester/diester, resveratrol ester, resveratrol, etc., or mixture and a 2nd lipophilic bioactive molecule such as ubiquinone or ubiquinone ester/diester with the weight ratio between ubiquinol ester/diester or resveratrol ester to 2nd lipophilic bioactive molecule being 50:50, and a micelle-forming surfactant (also solubilizing agent) including Cremophor RH 40, Solutol HS 15, etc., stabilizers including flavonoids such as EGCG and green tea extract with the bioactive to surfactant being about 1:0.3-20 and ubiquinol ester/diester or resveratrol ester to stabilizer weight ratio of about 1:3 with micelle size of between 20 to 30 nm;  (entire reference, especially abstract, paragraph 19, 43, 44, 47, 59, 61, 63, 90, 123, 136, 141, 142, 145, 151, 152, and 153). Unsaturated fatty acid is not recited as a must have component. The [EGCG] is calculated to be 150 mg/mL based on 5% by weight of resveratrol ester or resveratrol. 
Unsaturated fatty acids and triglycerides not taught by Berl as a must have component while according to the instant specification inclusion of unsaturated fatty acids and triglycerides, as preferred embodiment, i.e., the criticality of micelle not containing unsaturated fatty acids and triglycerides is not established.
Glycerol is not taught by Berl as a must have component (new claim 45) while according to the instant specification glycerol is a suspending agent in a preferred embodiment, i.e., the criticality of micelle not containing glycerol is not established.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for subcutaneous injection and for reducing localized fat]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Berl does not specify the same resveratrol ester to stabilizer weight ratio.
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed resveratrol to surfactant weight ratio is 1:10-500 and the resveratrol ester to solubilizing agent (surfactant) weight ratio taught in the prior art is about 1:0.3-20, and therefor, overlaps with the claimed range. 
Berl does not specify different bioactives in separate micelles, i.e., 1st micelles and 2nd micelles as recited in the instant claim 9.
This deficiency is cured by rearranging old elements is a prima facie case of obviousness when old elements in the prior art perform the same function as the now claimed structures.
Berl exemplified different bioactives being mixed before the formation of micelle, i.e., different bioactives are in the same micelles while the instant claim 9 recites 2nd lipophilic being in 2nd micelles with resveratrol in the 1st micelles; however, whether the bioactives being in the same micelles and different micelles do not change the function of the bioactives, i.e., being bioactives and thus is obvious. 

Response to Applicants’ arguments:
Applicants arguments based on the declaration filed on 04/22/2022 are addressed in the Response to applicants’ 37 CFR 1.132 declaration below. 

Response to applicants’ 37 CFR 1.132 declaration:
The Declaration under 37 CFR 1.132 filed 04/22/2022 is insufficient to overcome the rejection of claims 1, 3, 5-17, 44, and 45 over Berl (US 2012/0088829 A1) as set forth in the last Office action because: the data in the table in item 5 demonstrated the decreasing of micelle size between the 1:8 to 1:10 weight ratio of resveratrol/ELP, 174±1.97 nm vs 15.61±0.39 nm and the table 1 in item 15-18 compared 1:8 (174±1.97 nm) and 1:40 (15.61±0.39 nm) resveratrol/ELP weight ratio with ELP alone (no micelle size) with 1:40 (15.61±0.39 nm) having the best local fat reducing effect.
First of all, decreasing of micelle size from the 1:8 to 1:10 resveratrol/ELP weight ratio is significant (174±1.97 nm vs 15.61±0.39 nm) and the resveratrol/ELP weight ratio directly correlate to the micelle size according to the data (item 5); however, the upper and lower ends of the resveratrol/ELP weight ratio range are not corresponding to those of the claimed 5-50 nm micelle range while there is a big gap between 174±1.97 nm  and 15.61±0.39 nm and there is also no comparison of the micelle sizes at the upper and lower ends (5-50 nm) to establish the criticality of the claimed micelle range with regard to the local fat reducing effect. Please refer to MPEP 716.02(d).II:
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
Secondly, although Berl teaches a resveratrol/ELP weight ratio (about 1:0.3-20) overlapping with the claimed 1:10-500; Berl clearly teach substantially clear formulation comprising micelle-forming surfactant as a solubilizing agent for forming water-soluble formulation (abstract, paragraph 5, 29-35, 43, 152, and 153), water-soluble formulation is defined as "essentially clear” which means median micelle particle size <100 m and between about 20 and about 30 nm (paragraph 45 and 59) which is within the claimed 5-50 nm micelle size and would have the same desired local fat reducing effect as the claimed formulation. Although Berl teaches embodiments with TPGS as the surfactant, Berl also teaches surfactant including Solutol HS 15 while any non-ionic surfactant is suitable according to the instant specification (paragraph 21-23) and thus the criticality of the Solutol HS 15 over the preferred TPGS taught by Berl is not established.
Lastly, according to item 15-18 the micelle size of 13.66±1.97 nm (correspond to 1:40 resveratrol/ELP weight ratio) having the best local fat reducing effect while the claimed micelle size is 5-50 nm and the resveratrol/ELP weight ratio is 1:10-500. Thus, the scope of claim 1 is much broader than the scope of the experiment in the declaration. Please refer to MPEP 716.02(b).III:
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.

With regard to "Surfactant micelle characterization using dynamic light scattering" (https://instrumat.ch/wp-content/uploads/2016/08/Surfactant-Micelle-Characterization-AN101104-LRLL.pdf) not teaching the same surfactant as claimed, "Surfactant micelle characterization using dynamic light scattering" is to provide a general knowledge of increased concentration of surfactant resulting in decrease in micelle size. 

Claims 1, 3, 5-8, and 44-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (CN 102106816 A).
Yang teaches a resveratrol nanometer with a particle size of <300 nm (claim 1) formulation, being diluted with water at any ratio (the claimed aqueous solution in claim 8), comprising 1-20% by weight of resveratrol; 0-40% by weight of oil phase content including corn oil, median chain triglyceride oil (MCT), etc.; and 40-95% by weight of emulsifier including polyoxyethylene castor oil, hydrogenation polyoxyethylene castor oil; and exemplified a pharmaceutical composition with a particle size of 157 nm suitable for injection (would include subcutaneous) comprising 1% (10 mg/mL) by weight of resveratrol (60 mg), Cremophor RH 40 (3 g, the claimed polyoxyl hydrogenated castor oil) in example 5 (entire reference, especially abstract, paragraph 6, 16, 18, and 36, example 5, claims 1-3). The ration between resveratrol and Cremophor RH 40 is calculated to be 1:50 (60 mg/3 g). 
Glycerol is not taught by Yang as a must have component (new claim 45) while according to the instant specification glycerol is a suspending agent in a preferred embodiment, i.e., the criticality of micelle not containing glycerol is not established.
Yang is silent about the formation of resveratrol containing micelle. According to the disclosure in the instant specification and the instant claim 1 the claimed surfactant and resveratrol together forming a plurality of resveratrol-containing micelles. Since the composition taught in example 5 in Yang has the same resveratrol and Cremophor RH 40 combination as claimed and the concentration of surfactant is the same as claimed based on the limitation in dependent claims 4-7 (critical micelle concentration, CMC); resveratrol and Cremophor RH 40 in the composition taught by Yang would necessarily form resveratrol containing micelle.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for reducing localized fat]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Yang does not specify an embodiment with 0% by weight of oil phase in example 5, i.e., micelles do not contain unsaturated fatty acid and triglyceride.
This deficiency is cured by Yang’s teachings of 0-40% by weight of oil phase content.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in claim 2 and paragraph 6 and example 5 to eliminate the oil phase in example 5 taught by Yang. The weight percentage of oil phase being 0-40% was well known to a person of ordinary skill in the art at the time of the invention. The motivation for eliminating oil phase in example 5 flow from 0% by weight of oil phase having been recognized in the prior art as useful for the same purpose. Furthermore, according to the instant specification inclusion of unsaturated fatty acids and triglycerides, as preferred embodiment, i.e., the criticality of micelle not containing unsaturated fatty acids and triglycerides is not established.
Yang does not specify the same claimed particle size.
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art.
In the instant case, the claimed range of micelle diameter is 5-50 nm and the range of micelle diameter taught in the prior art is <300 nm and therefor, includes the claimed range. Furthermore, a particle size of 3-250 nm being suitable was claimed on 08/11/2020 and according to the instant specification and thus the criticality of the claimed 5-50 nm is not established.

Response to Applicants’ arguments:
Applicants argue that Yang teaches oil phase in claim 1.
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, Yang clear teaches 0-40% by weight of oil phase content in claim 2 and paragraph 6. Thus, a composition with 0% by weight of oil phase (no oil phase) is one of the alternative embodiments of Yang. Furthermore, according to the instant specification inclusion of unsaturated fatty acids and triglycerides, as preferred embodiment, i.e., the criticality of micelle not containing unsaturated fatty acids and triglycerides is not established.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Response to applicants’ 37 CFR 1.132 declaration:
Applicants arguments presented in The Declaration under 37 CFR 1.132 filed 04/22/2022 are addressed in “Response to Applicants’ arguments” above.

With regard to the micelle size of 13.66±1.97 nm (correspond to 1:40 resveratrol/ELP weight ratio) having the best local fat reducing effect, the claimed micelle size is 5-50 nm and the resveratrol/ELP weight ratio is 1:10-500, and thus the claimed scope is much broader than the scope of the experiment in the declaration. Please refer to MPEP 716.02(b).III.

Claims 9-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (CN 102106816 A), as applied to claims 1, 3, 5-8, and 44-46, in view of Berl (US 2012/0088829 A1).
The teachings of Yang are discussed above and applied in the same manner.
Yang do not teach a 2nd plurality of lipophilic drug-containing micelles comprising a lipophilic drug including ubiquinone or ubiquinone ester/dieste (claims 9 and 11), the weight ratio between resveratrol and the lipophilic drug (claim 12) and further hydrophilic drug including EGCG and green tea extract (claim 13, 14, 16, and 17), the weight ratio between resveratrol and the hydrophilic drug (claim 15) and green tea extract (claim 17), and the [EGCG] (claim 16).
This deficiency is cured by Berl whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Yang and Berl to add ubiquinone or ubiquinone ester/dieste with a 50:50 weight ratio between ubiquinone or ubiquinone ester/dieste and resveratrol and stabilizers including flavonoids such as EGCG and green tea extract with resveratrol ester to stabilizer weight ratio of about 1:3 in the composition taught by Yang. A composition comprising ubiquinone or ubiquinone ester/dieste, resveratrol, and EGCG and green tea extract encapsulated in micelles for food, beverage, pharmaceutical, nutraceutical, cosmetics, or cosmeceutical products containing nutritional products was well known to a person of ordinary skill in the art at the time of the invention while the resveratrol nanometer formulation taught by Yang is used in fields of food, drinks, health-care products, cosmetics and medicines. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Berl exemplified different bioactives being mixed before the formation of micelle, i.e., different bioactives are in the same micelles while the instant claim 9 recites 2nd lipophilic being in 2nd micelles with resveratrol in the 1st micelles; however, whether the bioactives being in the same micelles and different micelles do not change the function of the bioactives, i.e., being bioactives and thus is obvious. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 2nd 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 1, 3, 5, 8, and 44-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lunsmann et al. (US 2011/0009496 A1) as evidenced by Kim et al. (WO 2015/072602 A1, US 2016/0250129 A1 as English translation).
Lunsmann et al. teach generally are thermodynamically stable, isotropically clear microemulsions (paragraph 288) for oral or parenteral administration (paragraph 297) of resveratrol (title) and exemplified emulsion drug delivery formulations, forming mixed micelles after dilution with purified water, comprising 5% drug load (resveratrol), contains 45% polyethyoxylated glycol hydroxystearate (Solutol HS15), 5% PEG-ylated Vitamin E (Vit E TPGS) in a solvent mixture of PEG 300 and EtOH 1/1 w/w (paragraph 306). 
Unsaturated fatty acids, triglycerides, oil phase excipient are not taught by Lunsmann et al. as a must have component while according to the instant specification inclusion of unsaturated fatty acids, triglycerides, oil phase excipient (new claim 46) as preferred embodiment, i.e., the criticality of micelle not containing unsaturated fatty acids, triglycerides, oil phase excipient is not established.
Glycerol is not taught by Lunsmann et al. as a must have component (claim 45) while according to the instant specification glycerol is a suspending agent in a preferred embodiment, i.e., the criticality of micelle not containing glycerol is not established.
 The weight ratio between resveratrol and Solutol HS15 is calculated to be 1:9.
According to Kim et al. visually transparent solution having micelle particles of ≤ 50 nm thus not scatter incident visible light due to its smaller size than the cut-off wavelength of visible light (paragraph 51). Thus, the isotropically clear microemulsions taught by Lunsmann et al. would have micelle particles of ≤ 50 nm.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for subcutaneous injection and for reducing localized fat]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Lunsmann et al. do not specify the same resveratrol/surfactant weight ratio.
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, the claimed resveratrol to surfactant weight ratio is 1:10-500 and the resveratrol to surfactant weight ratio taught in the prior art is about 1:9 and is close enough that one skilled in the art would have expected them to have the same properties while according to the instant specification and the claims filed 08/11/2020 a resveratrol to surfactant weight ratio of 1:4 to 1:500 is suitable and thus the criticality of the claimed 1:10 to 1:500 over 1:9 is not established.	

Response to Applicants’ arguments:
Applicants argue that the experimental result demonstrated criticality of the claimed range 1:10-500. 
However, this argument is not deemed persuasive. The resveratrol to surfactant weight ratio taught by Lunsmann et al. is 1:9 while the experimental results only demonstrate better result of 1:10 (corresponding to 15.61±0.39 nm) over 1:8 (corresponding to 174±1.97 nm). There is no data with regard to the 1:9 resveratrol to surfactant weight ratio taught by Lunsmann et al. and Lunsmann et al. clearly teach isotropically clear microemulsions which would have micelle particles of ≤ 50 nm according to Kim et al.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

 Response to applicants’ 37 CFR 1.132 declaration:
The Declaration under 37 CFR 1.132 filed 04/22/2022 is insufficient to overcome the rejection of claims 1, 3, 5, 8, and 44-46 as set forth in the last Office action because: 
Applicant argue that Lunsmann et al. teach oil being necessary in paragraph 288 while oil is not necessary in the claimed composition.
	As stated in the rejection and in the previous office action, Lunsmann et al. clearly teach in paragraph 306 an embodiment with no oil excipient, i.e., oil excipient is not a necessary component of the composition taught by Lunsmann et al. furthermore, according to the instant specification inclusion of unsaturated fatty acids, triglycerides, oil phase excipient as preferred embodiment, i.e., the criticality of micelle not containing unsaturated fatty acids, triglycerides, oil phase excipient is not established


New ground of objection necessitated by Applicant’s amendments
The amendments to the specification necessitate the following new ground of objection.
The amendment filed 04/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: although the group 1 data in table 1 is scientifically impossible (1000 mg of resveratrol and 1000 mg of ELP in 1 g of final product), there is no factual support that the final concentration of resveratrol in the final composition is 500 mg/g in table 1 since components other than resveratrol and ELP can be in the final composition while the instant specification (the clean copy filed on 05/24/2021) supports the final concentration of resveratrol in the final composition being 1000 mg/g in paragraph 367.
Applicant is required to cancel the new matter in the reply to this Office Action.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612